Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.
Applicant argues that the preamble recitation “knitting yarn having a plurality of prearranged loops” is not disclosed by Simply Solutions.  However, the Simply Solutions’ yarn is arranged into loops prior to threading the yarn through a loop (as seen and described in at least in steps 1-4).  As such the Simply Solutions yarn is considered to have a plurality of prearranged loops to the extent claimed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Simply Solutions. 
Simply Solutions, as seen in the numbered steps, teaches the method for forming a knitted product from knitting yarn having a plurality of prearranged loops comprising: 
a) arranging the knitting yarn into a first row comprising;
b) threading, by hand and without knitting tools, at least one loop of a row yet-to-be- knitted through an interior space of at least one corresponding loop of the first row; c) applying threading step (b) to all loops of the first row to form a knitted row (as seen and described in at least steps 5-6); 
d) repeating steps (b) and (c) to form a knitted product of successively knitted rows by hand and without knitting tools (as seen and described in at least in steps 7-9).  Regarding claim 2, associating loops of a final row with each other, wherein, the loops of the final row are obtained by the previous threading step, for binding the loops of the final row once the knitted product is formed. Regarding claim 3, inserting a first loop of the final row through an interior space of a loop adjacent thereto for obtaining a binding loop; inserting the obtained binding loop through an interior space of other loop adjacent to the obtained binding loop; and applying the inserting step respectively to other loops of the final row, in order to bind off the loops of the final row obtained by the previous threading step, once the knitted product is formed (as seen and described under Cast off for a neat finish, figure 1).  Regarding claim 4, inserting a second Cast off for a neat finish, figure 1). The examiner notes that any of the loops may be deemed a first and a second loop.  Regarding claim 5, inserting an upper row of the knitting yarn yet-to-be-knitted through an interior space of a final binding loop, wherein the final binding loop is knitted but not bound-off yet, in order to bind off the final binding loop of the final row (as seen and described under Cast off for a neat finish, figure 2). Regarding claim 6, inserting an upper row of the knitting yarn yet-to-be-knitted through an interior space of a final binding loop, wherein the final binding loop is knitted but not bound-off yet, in order to bind off the final binding loop of the final row (as seen and described under Cast off for a neat finish, figure 2).  Regarding claim 7, Simply Solutions shows the knitted product formed as seen at least in figure 9.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively 
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw